Citation Nr: 0724398	
Decision Date: 08/07/07    Archive Date: 08/20/07

DOCKET NO.  04-41 532	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for colon 
cancer, to include as due to exposure to herbicides.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

John Z. Jones, Counsel




INTRODUCTION

The veteran served on active duty from July 1955 to August 
1987.  He served in the Republic of Vietnam from April 16, 
1966 to May 31, 1967 and from September 15, 1969 to May 11, 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston, Salem North Carolina, wherein the RO denied service 
connection for colon cancer.

This case was previously before the Board and was remanded to 
the RO via the Appeals Management Center in Washington, DC in 
September 2006. 


FINDING OF FACT

An unappealed February 2000 rating decision denied 
entitlement to service connection for colon cancer.  The 
additional evidence received since that decision does not 
raise a reasonable possibility of substantiating this claim 
on the merits.


CONCLUSION OF LAW

The February 2000 rating decision is final; the additional 
evidence received since that decision is not new and material 
and the veteran's claim of entitlement to service connection 
for colon cancer, to include as due to exposure to herbicides 
is not reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 
C.F.R. §§ 3.104(a), 3.156, 20.1103 (2006).




REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act (VCAA)

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 
5107, 5126, was signed into law on November 9, 2000.  
Implementing regulations were created, codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326 (2006).  

The VCAA appears to have left intact the requirement that a 
veteran must first present new and material evidence in order 
to reopen a previously and finally denied claim under 38 
U.S.C.A. § 5108 before the Board may determine whether the 
duty to assist is fulfilled and proceeding to evaluate the 
merits of the claim.  It is specifically noted that nothing 
in the VCAA shall be construed to require the Secretary to 
reopen a claim that has been disallowed except when new and 
material evidence is presented or secured, as described in 38 
U.S.C.A. § 5108.  Once a claim is reopened, the VCAA provides 
that VA shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the claim for a 
benefit under a law administered by VA, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  See 38 U.S.C.A. § 5103A.

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  Pelegrini v. Principi, 18 
Vet. App. 112, 120-121 (2004) (Pelegrini II).  This "fourth 
element" of the notice requirement comes from the language 
of 38 C.F.R. § 3.159(b)(1).  Charles v. Principi, 16 Vet. 
App. 370, 373-74 (2002); Quartuccio v. Principi, 16 Vet. App. 
183, 186-87 (2002).

The United States Court of Appeals for Veterans Claims 
(Court) held in Pelegrini II that VCAA notice, as required by 
38 U.S.C.A. § 5103(a) (West 2002), to the extent possible, 
must be provided to a claimant before the initial unfavorable 
RO decision on a claim for VA benefits.  Pelegrini II, 
18 Vet. App. 112, 119-20 (2004).  See, too, Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). 

In this case, the veteran was provided VCAA notice in October 
2006, after the initial adjudication of his claim in the 
March 2004 rating decision at issue.  But in Pelegrini II, 
the Court clarified that in these type situations, where the 
veteran did not receive VCAA notice until after the initial 
adjudication of his claim, VA does not have to vitiate the 
initial decision and start the whole adjudicatory process 
anew, as if that initial decision was not made.  Rather, VA 
need only ensure the veteran receives or since has received 
VA content-complying notice such that he is not prejudiced.  
The Court more recently addressed what must occur when there 
are these type timing errors in provision of the VCAA notice, 
to avoid unduly prejudicing the veteran.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).  Here, the RO readjudicated 
the claim and sent him a supplemental statement of the case 
(SSOC) in March 2007, following the VCAA notice compliance 
action.  He was provided every opportunity to submit evidence 
and argument in support of his claim, and to respond to the 
notice.  His representative submitted written argument on his 
behalf in June 2007.  Therefore, there is no prejudice to the 
veteran because his claim was readjudicated by the RO after 
appropriate VCAA notice was provided.

The VCAA letter summarized the evidence needed to 
substantiate the claim and VA's duty to assist.  It also 
specified the evidence the veteran was expected to provide, 
including the information needed to obtain both his private 
and VA medical treatment records.  In this way, the VCAA 
letter clearly satisfied the first three "elements" of the 
notice requirement.  In addition, the October 2006 letter 
stated:  "If you have any evidence in your possession that 
pertains to your claim, please send it to us."  This 
satisfies the fourth "element".  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim.  Those five elements include: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  In this case, the veteran was provided 
Dingess/Hartman note by way of the March 2006 and March 2007 
SSOCs.  

In another recent precedent case, Kent v. Nicholson, 20 Vet. 
App. 1, 10 (2006), the Court held that in providing a 
claimant with notice of the legal requirement of "new" and 
"material" evidence as the pre-requisite for reopening a 
previously denied claim, the content of the VCAA notice 
issued must inform him of the "unique character of evidence 
that must be presented" in order to reopen the denied claim 
in that specific case -- including with respect to each legal 
requirement that must be established to warrant entitlement 
to the benefit sought.

Here, the October 2006 VCAA letter informed the veteran that 
to qualify as "new," the evidence must be in existence and 
be submitted to VA for the first time.  In addition, the 
letter correctly informed the veteran of the type of evidence 
he would need to submit that would constitute "material" 
evidence.  Specifically, the letter stated: "In order to be 
considered material, the additional existing evidence must 
pertain to the reason your claim was previously denied."  
The letter went on to state:

Your claim was previously denied because 
the additional evidence you submitted 
from Dr. Wiggs, dated January 2002 to 
January 2004 and from VAMC Fayetteville, 
cited through October 2005 shows a 
history of colon cancer.  The additional 
evidence did not show a current 
disability due to colon cancer, which was 
incurred in or caused by service, nor is 
colon cancer considered a presumptive 
condition due to herbicide exposure.  
There is no basis in the evidence of 
record to establish service connection 
for colon cancer.  The available 
scientific and medical evidence does not 
support the conclusion that the condition 
at issue is associated with herbicide 
exposure.  Furthermore, the evidence does 
not show that the your colon cancer began 
in service, developed as a result of some 
event or experience in service or 
manifested to a compensable degree within 
one year following your discharge from 
service.  

Therefore, the evidence you submit must 
relate to this fact.  

New and material evidence must raise a 
reasonable possibility of substantiating 
your claim.  The evidence cannot simply 
be repetitive or cumulative of the 
evidence we had when we previously 
decided your claim.  

Based on the above, the Board finds that the veteran has 
received a sufficient explanation of what evidence must be 
submitted to reopen his claim, consistent with the holding in 
Kent as to the requirement for comprehensive notice regarding 
the criteria for what constitutes new and material evidence.  

The Board finds that all relevant evidence necessary for an 
equitable resolution of the issues on appeal has been 
identified and obtained, to the extent possible.  The veteran 
has not indicated he has any further evidence to submit to 
VA, or which VA needs to obtain.  There is no indication 
there exists any additional evidence that has a bearing on 
this case that has not been obtained.  The veteran has been 
accorded ample opportunity to present evidence and argument 
in support of his appeal.  All pertinent due process 
requirements have been met.  See 38 C.F.R. § 3.103 (2006).

The Board notes that VA's statutory duty to assist a claimant 
in the development of a previously finally denied claim does 
not attach until the claim has been reopened based on the 
submission of new and material evidence.  Once a claim is 
reopened, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim for a benefit under a 
law administered by the Secretary of VA, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A (West 2002).

Pertinent Laws and Regulations

Service connection - in general

In general, service connection may be granted for disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303(a) (2006).  Service connection may 
also be granted on a presumptive basis for certain 
disabilities, including malignant tumors, when manifested to 
a compensable degree within the initial post-service year.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 
2002); 38 C.F.R. §§ 3.307, 3.309(a) (2006).

Service connection also may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed 
disorder, there must be:  (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

If a veteran was exposed to an herbicide agent - including 
Agent Orange, during active military, naval or air service 
and has contracted an enumerated disease to a degree of 10 
percent or more at any time since service, then he/she is 
entitled to service connection on a presumptive basis, even 
though there is no record of the disease during service.  38 
C.F.R. §§ 3.307. 3.309(e) (2006).  Veterans who, during 
active service, served in the Republic of Vietnam during the 
period beginning on January 9, 1962, and ending on May 7, 
1975 (Vietnam Era), shall be presumed to have been exposed to 
an herbicide agent, unless there is affirmative evidence of 
non-exposure.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.307.

Finality/new and material evidence

In general, rating decisions that are not timely appealed are 
final and binding on the veteran based on the evidence then 
of record.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 
3.104, 20.1103 (2006).  Pursuant to 38 U.S.C.A. § 5108 (West 
2002), however, a finally disallowed claim may be reopened 
when new and material evidence is presented or secured with 
respect to the claim.

There has been a regulatory change with respect to the 
definition of new and material evidence, which applies 
prospectively to all claims filed on or after August 29, 
2001.  See 66 Fed. Reg. 45,620-30 (Aug. 29, 2001) [codified 
at 38 C.F.R. § 3.156(a)].  The veteran filed his claim to 
reopen in September 2003, subsequent to this delimiting date.  
So the current version of this law, set forth in the 
following paragraph, is applicable in this case.

New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence, that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2006).

An adjudicator must follow a two-step process in evaluating 
previously denied claim.  First, the adjudicator must 
determine whether the evidence added to the record since the 
last final decision is new and material.  If new and material 
evidence is presented or secured with respect to a claim that 
has been finally denied, the claim will be reopened and 
decided upon the merits.  Once it has been determined that a 
claimant has produced new and material evidence, the 
adjudicator must evaluate the merits of the claim in light of 
all the evidence, both new and old, after ensuring that the 
VA's statutory duty to assist the appellant in the 
development of his claim has been fulfilled.  See 38 U.S.C.A. 
§ 5108 (West 2002); Elkins v. West, 12 Vet. App. 209 (1999); 
Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).

For the limited purpose of determining whether new and 
material evidence has been submitted, the credibility of the 
evidence, although not its weight, is presumed.  See Justus 
v. Principi, 3 Vet. App. 510, 513 (1992).

Analysis

In a February 2000 rating decision, the RO denied service 
connection for colon cancer.  The evidence of record at that 
time included service medical records, Womack Army Hospital 
records dated in 1998, Cape Fear Valley Medical Center 
records dated in 1999 and a report of VA examination dated in 
November 1999.  The evidence showed that there was no 
diagnosis or treatment for colon cancer in service and that 
colon cancer was initially diagnosed after service in January 
1999.  The basis of the RO decision was that the competent 
medical evidence did not establish an etiological link 
between the veteran's colon cancer and his period of military 
service, nor was there any evidence demonstrating that colon 
cancer was manifested to a compensable degree within a year 
of service discharge.  The veteran did not file an appeal; 
hence, that decision is final and binding on him based on the 
evidence then of record.  See 38 U.S.C.A. § 7105(c) (West 
2002); 38 C.F.R. §§ 3.104, 20.1103 (2006).

The veteran filed his petition to reopen in September 2003.  

In it's September 2006 remand, the Board noted that although 
the veteran now contends that his colon cancer is the result 
of exposure to Agent Orange in Vietnam, this new theory of 
etiology did not constitute a new claim.  See Ashford v. 
Brown, 10 Vet. App. 120, 123 (1997).  Therefore, the veteran 
was advised that new and material evidence was required in 
order for the Board to consider the substantive merits of the 
claim for service connection for colon cancer, regardless of 
the veteran's current theory of etiology to military service.

Since the February 2000 rating decision numerous pieces of 
evidence have been associated with the claims file, including 
private and VA medical records dated between 2002 and 2006, a 
private physician's statement dated in January 2004, reports 
of VA examinations conducted between 2003 and 2006, and an 
undated statement from the veteran's spouse.  While this 
medical evidence may be considered "new" in that it was not 
of record at the time of the 2000 RO decision, it is not 
"material" because it does not show that the veteran's colon 
cancer is related to his military service.  In fact, a vast 
majority of the evidence pertains to unrelated conditions, 
not the veteran's colon cancer.  A January 2004 statement 
from Dr. W., as well as medical records from his office dated 
between 2002 and 2004, pertain to the veteran's hearing loss.  
Medical records from The Hearing Center dated in May 2004 
likewise pertain to hearing loss.  

The record reflects that the veteran has undergone multiple 
VA examinations since February 2000, namely in December 2003, 
August 2005, December 2005 and February 2006.  A review of 
the examination reports reflects that none of the 
examinations were conducted with a specific eye towards the 
veteran's colon cancer, but to evaluate unrelated conditions 
namely his service-connected psychiatric and cardiovascular 
conditions and a non service-connected hearing disability.  
Therefore, these examination reports are not material because 
they do not suggest or otherwise show that the veteran's 
colon cancer is related to his military service.  The newly 
associated VA medical records are likewise not material 
because they too do not indicate a relationship between the 
veteran's service and his colon cancer.  These records also 
pertain exclusively to unrelated conditions with the only 
reference to colon cancer contained in the medical history 
section.  

The Board notes that insofar as the veteran and his spouse 
suggest a relationship between his colon cancer and service, 
their statements are insufficient to support the claim.  It 
is now well-established that laypersons without medical 
training, such as the veteran and his spouse, are not 
qualified to render a medical opinion regarding the etiology 
of disorders and disabilities.  See 38 C.F.R. § 3.159; 
Cromley v. Brown, 7 Vet. App. 376, 379 (1995); Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).  Indeed, in Routen v. 
Brown, 10 Vet. App. 183, 186, (1997), the Court noted "[l]ay 
assertions

The Board acknowledges that because the evidence of record 
establishes that the veteran served in the Republic of 
Vietnam from April 16, 1966 to May 31, 1967 and from 
September 15, 1969 to May 11, 1971, he is therefore presumed 
to have been exposed to Agent Orange. 38 C.F.R. § 
3.307(a)(6)(iii) (2005).  However, colon cancer is not one of 
the diseases determined to be related to exposure to 
herbicides and the above referenced medical evidence does not 
contain a medical opinion that the veteran's colon cancer is 
due to his exposure to herbicides in service.

Because there is still no competent medical evidence that the 
veteran's colon cancer was caused by an event that occurred 
during service, i.e., his presumed exposure to Agent Orange 
during his active service in the Republic of Vietnam, or that 
colon cancer was manifested to a compensable degree within a 
year of service discharge in August 1977, the new evidence 
does not raise a reasonable possibility of substantiating the 
claim.  

The Board finds that the veteran's attempt to reopen his 
claim of entitlement to service connection for colon cancer, 
to include as due to herbicide exposure is unsuccessful.  

As discussed above, there is no duty on the part of VA to 
assist the veteran in the development of his claim in the 
absence of a reopened claim.  The Board views its discussion 
above as sufficient to inform the veteran of the evidence 
necessary to reopen his claims.  See Graves v. Brown, 8 Vet. 
App. 522, 524 (1996).  In particular, the veteran should 
produce competent medical evidence which relates his colon 
cancer to his military service.  See 38 U.S.C.A. § 5107(a) 
[it is the responsibility of the claimant to support a claim 
for VA benefits].


ORDER

New and material evidence has not been received which is 
sufficient to reopen a claim of entitlement to service 
connection for colon cancer, to include as due to herbicide 
exposure.  The claim remains denied.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


